WARREN, J.,
dissenting.
The majority concludes that, when an employer requires a worker’s attendance at a recreational or social activity, any activity that the worker engages in while attending the required activity is not performed solely for the worker’s personal pleasure. 113 Or App at 438. Because I believe that a worker may engage in one form of recreational activity solely for personal pleasure during the course of a required social function, I dissent. See ORS 656.005(7)(a)(B).
Workers’ compensation benefits are only available for compensable injuries. ORS 656.017. An injury is compensable if the specific injurious activity is in the course of the worker’s employment. ORS 656.005(7)(a). An activity is within the course of employment if it is ‘ ‘reasonably related to [the] employment.” Burge v. SAIF, 108 Or App 145, 148, 813 P2d 81 (1991).
Generally, work relatedness is determined by evaluating various factors, such as whether the activity was for the benefit of the employer and whether it was directed by or acquiesced in by the employer. Mellis v. McEwen, Hanna, Grisvold, 74 Or App 571, 574, 703 P2d 155, rev den 300 Or 249 (1985). However, when a worker is engaged in a social or recreational activity, work relatedness is determined by evaluating the worker’s motivation for engaging in the activity. A social or recreational activity is not work related if the worker engages in it solely for personal pleasure. ORS 656.005(7)(b)(B) (since amended by Or Laws 1990, ch 2, § 3).
Regardless of whether the general test, or the specific test for social and recreational activities, applies, work relatedness must always be determined by evaluating the specific injurious activity. For example, in Brown v. Liberty Northwest Ins. Co., 105 Or App 92, 803 P2d 780 (1990), rev den 311 Or 261 (1991), we held that the horseplay in which the claimant was engaged at the time of his injury was not work related. We reached that conclusion even though the worker was at his place of employment and was performing his duties for his employer immediately prior and subsequent to the accident. At those times, the worker was performing *440work related activities, but he was not injured by those activities.
Although ORS 656.005(7)(b)(B) establishes a distinct standard for determining whether a social or recreational activity is work related, it does not eliminate the requirement that the specific injurious activity be evaluated under that standard. It is conceivable that a worker would not attend a social activity, such as a company picnic solely for personal pleasure but, while there, would engage in specific activities, such as a softball game or a pie eating contest, solely for personal pleasure. Conversely, a worker may attend a picnic for personal pleasure but, while there, feel compelled by the employer to participate in a discrete activity. ORS 656.005(7)(b)(B) accounts for those possibilities by requiring that the specific injurious activity be one in which the worker did not engage in solely for personal pleasure.
Just as we required an evaluation of the specific, injurious activity in Brown v. Liberty Northwest Ins. Co., supra, we must evaluate the specific, injurious activity in which claimant participated to determine if his injury is compensable. Claimant was injured while participating in a recreational activity — a softball game — that was part of a social activity — a picnic — that the Board found was work related. Nevertheless, if claimant played softball solely for personal pleasure, that activity, like the horseplay in Brown, would not be work related. Because the Board failed to evaluate whether claimant played softball solely for his personal pleasure, I would reverse and remand this case for reconsideration.
I dissent.
Richardson and Edmonds, JJ., join in this dissent.